Citation Nr: 0603178	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for defective hearing.

2.  Whether the reduction in the disability rating for right 
eye pterygium from 
10 percent to noncompensable (zero percent) effective 
November 1, 2002 was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E. M.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1945 to March 1946 
and from October 1947 to July 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran and E. M. testified before the undersigned at a 
Travel Board hearing in July 2004.  A transcript of that 
hearing is associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
February 2005.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for defective hearing in 
a September 1963 rating decision that the veteran did not 
appeal.  

3.  Evidence received since the September 1963 rating 
decision is duplicative of evidence previously of record; 
does not bear directly and substantially on the matter for 
consideration; and, in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim. 

4.  Evidence of reexamination following the March 2001 rating 
decision that granted a 10 percent disability rating for 
right eye pterygium does not reflect improvement in the 
disability, i.e., visual acuity.  


CONCLUSIONS OF LAW

1.  The September 1963 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for defective hearing.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  The criteria for restoration of a 10 percent disability 
rating for right eye pterygium have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.1, 4.3, 4.7 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The RO originally denied service connection for defective 
hearing in a September 1963 rating decision.  It advised the 
veteran of its decision but he did not initiate an appeal.  
Therefore, the RO's decision of September 1963 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The Board notes that current regulations provide a new 
definition of "new and material evidence."  38 C.F.R. § 
3.156(a) (2005).  However, that definition applies only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Because the veteran petitioned to 
reopen his claim in October 1998, the amended definition is 
not for application.     

The September 1963 rating decision denied service connection 
for defective hearing because there was no evidence of 
hearing loss in service, to include at separation in 1948.  
Evidence of record at the time consisted of service medical 
records.  

Evidence received since the September 1963 rating decision 
consists of copies of service medical records; a private 
medical report dated in December 1964, a report of VA 
examination in February 1965; a report of VA hospitalization 
from March to April 1965; a report of VA examination in 
September 1967; private medical records dated from December 
1999 to February 2000; a private medical record dated in 
February 2002; private medical records dated in October 2003 
and July 2004; VA treatment records dated from January 2000 
to July 2005; reports of VA examinations in February 2001, 
March 2002, and August 2005; a March 2003 statement from the 
veteran's former spouse; and various written statements and 
oral testimony from the veteran's July 2004 Travel Board 
hearing.  

Initially, the Board notes that copies of service medical 
records are duplicates and therefore, by definition, not new.  
In addition, the 1965 VA hospitalization report, the reports 
of VA examinations in February 2001, March 2002, and August 
2005, as well as private medical records from December 1999 
to February 2000, February 2002, and October 2003 and July 
2004, pertain solely to an unrelated medical condition and 
are therefore not material.   

The remaining private and VA medical evidence all indicate 
that the veteran has a long history of significant hearing 
loss.  However, the evidence shows hearing loss only from as 
early as 1964, many years after the veteran's period of 
service, and does not offer any opinion as to the etiology of 
the hearing loss.  Service connection requires evidence of a 
current disability and competent evidence of a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 38 C.F.R. § 
3.385 (specifying requirements for establishing the existence 
of hearing loss disability for VA compensation purposes).  
Therefore, this evidence is not material because it does not 
directly and substantially upon the specific matter under 
consideration, i.e., whether the veteran incurred hearing 
loss disability in service.   

The March 2003 statement from the veteran's former spouse 
indicates that the veteran had had hearing loss since she 
married him in 1949.  In his written statements, the veteran 
indicates that he was exposed to noise in service as a 
military policeman guarding B52 bombers, which caused his 
hearing loss.  In addition, during the Travel Board hearing, 
the veteran states that he suffered a head injury in service 
and that a doctor had told him that his hearing loss was 
related to the head injury.  The Board finds that this 
evidence, in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Specifically, the cause of the veteran's hearing loss is a 
medical question.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The lay statement from the former spouse is not 
competent to establish the existence of hearing loss 
disability as a result of service.  Similarly, the veteran's 
personal belief that his hearing loss is related to service 
is not competent evidence.  Finally, his testimony as to the 
doctor's opinion about the cause of his hearing loss is 
insufficient to support service connection.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, the 
Board emphasizes that this alleged medical opinion is not 
demonstrated by any of the medical evidence of record and 
that service medical records are negative for any evidence of 
head injury.  Thus, the evidence is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  The claim is not 
reopened.  38 U.S.C.A. § 5108.  

Reduction in Disability Rating

The veteran has appealed the reduction in the disability 
rating for right eye pterygium from 10 percent to 
noncompensable effective November 1, 2002. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In determining the 
severity of a disability, the Board is required to consider 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  See 
38 U.S.C.A. § 5107(b). 

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e).  If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished. Id.  

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  See 
38 C.F.R. § 3.951 (ratings in effect for 20 years are 
protected from reduction).  A reduction may be accomplished 
when the rating agency determines that evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).

However, when a disability has not become stable and is 
likely to improve, and the disability rating has not 
continued at the same level for at least five years, a 
reexamination disclosing improvement in that disability will 
warrant a reduction in its rating.  38 C.F.R. § 3.344(c).

In this case, the RO granted service connection for right eye 
pterygium and assigned a noncompensable evaluation in a 
September 1963 rating decision.  The veteran submitted a 
claim for an increased rating, with private treatment 
records, in December 2000.  In connection with that claim, 
the RO secured the veteran's VA medical records and a 
February 2001 VA ophthalmology examination.  In a March 2001 
rating decision, it increased the disability evaluation to 10 
percent.  

The veteran submitted another claim for an increased rating, 
with additional private medical records, in February 2002.  
After securing a March 2002 VA ophthalmology examination, the 
RO issued a rating decision in June 2002 proposing to reduce 
the evaluation for right eye pterygium to noncompensable.  
The associated letter informed the veteran of the proposed 
action and offered him the opportunity to respond.  The RO 
did not receive any evidence or argument from the veteran 
within the prescribed time.  Therefore, in an August 2002 
rating decision, the RO decreased the disability rating for 
right eye pterygium from 10 percent to noncompensable, 
effective November 1, 2002.

Initially, the Board observes that the RO provided the 
veteran with the requisite notice of its proposed reduction.  
38 C.F.R. § 3.105(e).  In addition, the Board notes that the 
10 percent disability rating was in effect for fewer than 
five years, such that reexamination disclosing improvement in 
the right eye pterygium is sufficient to warrant a reduction 
in its rating.  38 C.F.R. § 3.344(c).  

The veteran's right eye pterygium is rated under Diagnostic 
Code (Code) 6034, pterygium.  38 C.F.R. § 4.84a.  Code 6034 
indicates that the disability will be rated based on loss of 
vision, if any.  A disability rating for visual impairment 
will be based on best distant vision obtainable after best 
correction by glasses.  38 C.F.R. 
§ 4.75.  The Board notes that the veteran has no service-
connected left eye disability, such that any vision loss in 
the left eye is not considered when evaluating the service-
connected right eye pterygium.  See 38 C.F.R. § 3.383(a)(1) 
(combination of service-connected vision loss and non-
service-connected vision loss will be payable as though both 
disabilities were service connected only if there is 
blindness in both eyes).

The private medical evidence considered in connection with 
the March 2001 rating decision that established the 10 
percent disability rating reflected best corrected vision in 
the right eye of 20/200 in December 1999 and 20/100 in 
January 2000.  The veteran underwent excision of the right 
eye pterygium in January 2000.  The February 2001 VA 
ophthalmology examination showed best corrected vision in the 
right eye of 20/25. 

The RO reduced the 10 percent disability rating based on a 
February 2002 private medical report, which reflected best 
corrected visual acuity of 20/70 in the right eye, and the 
report of the March 2002 VA ophthalmology examination, which 
showed right eye visual acuity of 20/40.  The Board finds 
that this evidence does not reflect any improvement in the 
veteran's right eye vision loss.  38 C.F.R. 
§ 3.344(c).  

The Board notes that the RO's June 2002 rating decision found 
that the March 2001 award of the 10 percent evaluation was 
clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  However, reducing a disability rating based on 
improvement in that disability is significantly different 
that revising a disability rating based on clear and 
unmistakable error in a previous rating decision.  The RO's 
attempt to reduce the evaluation at issue based on 
improvement in the disability is not supported by the 
evidence of record.  Therefore, reduction of the 10 percent 
evaluation to noncompensable was not proper and restoration 
of the 10 percent evaluation is warranted.  The appeal is 
granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2002 and July 2005, as well as information 
provided in the March 2001 and August 2002 rating decisions 
and December 2002 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
December 2002 statement of the case and August 2005 
supplemental statement of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO issued VCAA notice in March 
2002, prior to the August 2002 decision on appeal.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  However, there 
was no such pre-determination notice with respect to the 
petition to reopen the claim for service connection for 
defective hearing.  In any event, the Board is satisfied that 
the documents discussed above provided the veteran all 
required notice.  In addition, neither the veteran nor his 
representative has made any showing or allegation that the 
timing of the VCAA notice resulted in any prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  Finally, the July 2005 VCAA letter conforms to 
38 C.F.R. § 3.159(b)(1) and asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21.  Therefore, the Board 
finds no indication of defective notice that is prejudicial 
to the veteran, such that proceeding to evaluate the appeal, 
if defect can be found, is harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
numerous relevant medical examinations.  The veteran has 
submitted some private medical evidence, but has not 
authorized VA to obtain any other private medical records.  
He did not reply to the RO's July 2005 letter soliciting any 
other evidence relevant to his appeal.  The Board is 
therefore satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the February 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

  
ORDER

As no new and material evidence has been received, the claim 
for service connection for defective hearing is not reopened.  
The appeal is denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, restoration of a 10 percent disability 
rating for right eye pterygium is granted.   




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


